Citation Nr: 0526370	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  98-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residual scars for of 
the left tibia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1982.

This matter comes before the Board of Veterans' Appeals from 
an August 1997 rating decision by the Department of Veterans 
Affairs (VA) regional office (RO) in Los Angeles, California, 
which denied among other claims, a compensable rating for 
scars of the left tibia.

The Board previously reviewed the veteran's claim in a Board 
Remand in December 1999 and a Board decision in July 2003, 
which granted an increased rating of 10 percent for scars of 
the left tibia, but no greater.  The veteran appealed the 
Board's July 2003 decision to the United States Court of 
Appeals for Veterans Claims (Court), which subsequently 
vacated that portion of the Board's decision that denied a 
rating in excess of 10 percent.  The Court in an August 2004 
Order granted a Joint Motion for Remand, which moved for a 
remand for consideration of the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  In due course, the Board 
remanded the appeal in November 2004 with instructions 
pursuant to the Court's Order, to include a new VA physical 
examination.  A review of the record reveals that the RO has 
completed the Remand's directives.  Accordingly, the Board 
may proceed with its appellate review.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased evaluation for scars of 
the left tibia; all reasonable development necessary for the 
disposition of the appeal of these claims has been completed.

2.  The veteran's service-connected scars of the left lower 
leg or tibia are three in number, a circular scar measuring 
10 mm by 8 mm, and two additional scars measuring 9 mm b 6 
mm, and 9 mm by 2 mm.  

3.  The service-connected scars are located on the anterior 
aspect of the left leg in close proximity to one another; 
objective evidence shows the scars are superficial and fairly 
nourished and are not manifested by repeated ulceration or 
limitation of function of the left leg, and the preponderance 
of the objective evidence is against a finding of pain or 
tenderness of any of these scars.

4.  The veteran's service-connected scars of the left tibia 
have not been productive of an exceptional or unusual 
disability picture with such related factors as frequent 
periods of hospitalization or marked interference with 
employment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for scars of the left tibia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Codes 7802, 
7804 (2004); § 4.118, Diagnostic Codes 7803, 7804 (prior to 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).

The appellant filed his claim in February 1997 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the August 1997 rating decision, the March 
1998 Statement of the Case (SOC), and Supplemental 
Statements of the Case (SSOC) issued in January 2003 and May 
2005, adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the February 2003 SSOC informed the veteran of 
the implementing regulations, including that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate his claim 
for an extraschedular rating for psoriasis and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In this case, the veteran appealed an August 1997 rating 
decision.  Only after that rating action was promulgated, 
did the RO, in January 2005, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the January 2005 letter 
includes all four elements.  Satisfying the fourth element, 
the letter advised, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the applicable rating criteria for the veteran's 
service-connected scars of the left tibia.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

FACTUAL BACKGROUND

The veteran underwent a VA fee-basis physical examination in 
August 2000, which included a review of the veteran's medical 
history and his medical records.  Current complaints included 
constant swelling and constant tenderness with exacerbation 
of symptoms during periods of increased activity, such as 
physical exercise.  On examination the veteran had two small 
scars on the anterior tibia, approximately 5 mm (millimeters)  
and one scar over the middle third of the left anterior 
tibial area.  There was a fourth scar, approximately 6 mm in 
diameter, located on the extensor surface of the tibia on the 
posterior surface.  (see Analysis for discussion of this 
nonservice-connected scar.)  All of the scars were soft, dark 
in color, and oval in shape with regular borders.  The scars 
were slightly depressed and there was mild tenderness over 
surface of the scars with no evidence of adherence.  There 
was no evidence of major underlying tissue loss or 
disfigurement, limitation of function, ulceration, breakdown, 
or inflammation.  There was some keloid present especially on 
the anterior scars, but no major keloid formation.  The 
veteran did not use any devices for ambulation.  The 
diagnosis was status post MVA (motor vehicle accident) 
resulting in left tibia injury with residual non-disfiguring 
scars.

VA outpatient records dated from June 1998 to April 2005 are 
negative for complaints of pain and swelling in the left 
lower extremity other than in June 2001 and in November 2002.  
In June 2001, the veteran complained of tenderness and 
swelling in his left leg with prolonged standing.  The 
treatment record indicates there was a cluster of 
varicosities in the medial aspect of the left ankle that was 
causing the symptoms.  The veteran underwent a stab 
phlebotomy and removal of the varicosity in the left lower 
leg to alleviate the symptoms.  In November 2002, the veteran 
complained of swelling when he stands for long periods of 
time.  On examination of the extremities there were varicose 
veins and trace edema.  The veteran reported that he wears 
compression stockings on his left leg.  

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) for scars in April 2005.  The 
examiner noted initially that he reviewed the claims file and 
the veteran's medical records at the Long Beach Healthcare 
facility.  The veteran reported a medical history of 
involvement in a motorcycle-car collision, in which he 
incurred three puncture wounds.  He stated that he had an 
infection and was treated with antibiotics, daily dressings, 
and reduced activity.  The veteran stated his current 
complaints regarding the scars are pain, discomfort, and 
swelling with prolonged standing and walking.  On examination 
the veteran walked into the examination room without any 
assistive device.  There were three scars on the anterior 
left leg.  The first two scars were mid leg and measured 10 
mm X 8 mm circular and 9 mm X 6 mm.  The third scar was 
slightly above the other two and measured 9 mm X 2 mm with an 
oval shape.  All three scars were dark colored and had 
slightly irregular borders.  There was no evidence of 
underlying tissue loss, pain on examination, infection, 
inflammation, ulcer, or skin breakdown.  The lower scars were 
fairly nourished and presented no limitation of function.  
The veteran also had a scar on the posterior left leg, which, 
according to the veteran, he incurred in 1994 when a 
superficial blot clot was surgically removed.  The examiner 
concluded that the three scars on the surface of the anterior 
tibia have no pain or limitation with the veteran's function.  
The examiner opined that the veteran's complaint of pain and 
swelling was more likely than not caused by his varicose 
veins, and were less likely than not caused by the scars on 
the surface of the tibia.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's scars of the left tibia are currently evaluated 
as 38 C.F.R. § 4.118, Diagnostic Code 7804 (Superficial scars 
painful on examination).

During the pendency of this appeal, the regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000; see also 67 
Fed. Reg. 49590.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  
However, as of those effective dates, there is nothing in the 
applicable law and regulations, to include the cited legal 
authority that precludes the Board from applying whichever 
version of the rating criteria is more favorable to the 
veteran.  Therefore, the Board will address (1) whether, for 
the entire period of time at issue, the veteran is entitled 
to a compensable rating  under the old criteria and (2) 
whether, for the period on and after August 30, 2002, the 
veteran is entitled to a higher rating under either the old 
or the new criteria.

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 (2002).  Ten percent was also 
assigned for a scar that is superficial, tender, and painful 
on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 (2002).  

Under the new criteria, effective August 30, 2002, a 10 
percent disability evaluation is warranted for scars, other 
than head, face or neck, that are superficial and that do not 
cause limited motion, covering an area or areas of 144 square 
inches or greater, or for scars that are superficial and 
unstable, or for scars that are superficial and painful on 
examination. 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of Part IV.  38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note 1 (2004).

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802-
7804, Note 2 (2004).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2004).  

ANALYSIS

The record does not support a rating in excess of 10 percent 
for the veteran's service-connected scars of the left lower 
leg or tibia.

The Board notes initially that the veteran's scars of the 
left leg are all located on the anterior aspect of the tibia.  
The veteran disclosed during the April 2005 C&P examination 
that he incurred a scar on the posterior aspect of the tibia 
as a result of having a superficial blood clot surgically 
removed in 1994.  Service connection is not in effect for 
this scar, which is clearly due to a post-service vascular 
event.  A review of the record confirms this medical history, 
as records from UCI Medical Center show that in June 1994, 
the veteran underwent a Linton procedure on his left leg and 
excision of a venous tumor of the popliteal fossa.  The 
Report of Operation indicates a transverse three-inch 
incision was made to remove a three-inch in diameter mass in 
the popliteal space.  Consequently, the record establishes no 
more than three service connected scars on the left tibia, 
which are all located in close proximity to one another on 
the anterior surface.  Accordingly, the veteran's scars of 
the left tibia do not warrant separate ratings with combining 
in accordance with § 4.25 of Part IV.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note 1. 

Objective evidence derived from the August 2000 and April 
2005 VA examinations demonstrates that the scars are 
superficial and fairly nourished without repeated ulceration 
or limitation of function of the left tibia.  The former 
examination indicated that there was mild tenderness of the 
three anterior left leg scars at issue, whereas the April 
2005 VA examiner opined that the veteran's subjective 
complaints of pain and swelling from his service-connected 
scars was more likely than not caused by nonservice connected 
varicose vein(s).  VA outpatient records bolster the latter 
examiner's opinion, in that the records are negative for any 
complaint or findings of limitation of function, pain, 
swelling, or tenderness of the left lower extremity that were 
attributed to the service-connected scars of the left tibia.  
Rather, the only complaint of pain and swelling in the left 
lower extremity was associated with a cluster of varicosities 
in the left ankle.  The Board finds that the April 2005 VA 
examination findings are more consistent with the treatment 
records and, when considered together, make for a 
preponderance of the evidence against the claim of pain or 
tenderness supported by objective findings.  Aside from the 
fact that different clinicians most recent VA examiner and 
treatment clinicians in the out-patient clinic records) came 
to the same conclusion, it is clear in both cases that 
alternative explanations for the veteran's leg pain was 
provided and the veteran has in fact received treatment for 
varicose veins, to include surgery and support stockings.  

The veteran's assertion that he has pain, swelling, and 
limitation of function as a result of his service-connected 
scars of the left tibia versus underlying vascular disease 
does not constitute competent evidence and therefore, has no 
probative value.  See Gowen v. Derwinski, 3 Vet. App. 286, 
288 (1992) (As causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.); see also Layno v. Brown, 6 Vet. App. 
465 (1994) (A claimant's statements as to nexus are entitled 
to no probative weight.)  

The Board considered evaluation under the revised criteria of 
7801 (Scars other than head, face, or neck that are deep or 
that cause limited motion), which provides for a maximum 
schedular rating of 40 percent.  However, objective evidence 
indicates that the service-connected scars of the left tibia 
are not deep; on the contrary, they have been consistently 
reported as not associated with underlying soft tissue 
damage, to include upon the 2000 and 2005 VA examinations.  
The size of the scars, 10 by 8, 9 by 6 and 9 by 2 mm, is no 
where near what is required for a compensable rating: 144 
square inches.  See Diagnostic code 7802 (2004).  The Board 
finds that in the absence of any competent evidence of deep 
scars, repeated ulceration, limitation of function of the 
left tibia, or scars covering a much larger area, and with 
the preponderance of the evidence against a finding of 
tenderness or pain supported by any objective finding, such 
as palpation to the scar, a rating in excess of 10 percent is 
not warranted for the three small scars on the anterior left 
lower leg.  And for the aforementioned reasons, a separate 
rating is not warranted for a scar on the posterior aspect of 
the left leg as it is not service-connected.  That is, the 
medical evidence clearly shows that this latter scar is due 
to nonservice-connected surgery for vascular disease.  
 
As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107; See also, 
generally, Gilbert v. Derwinski, 1 Vet. App. 49  (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The evidence presents no record of extraordinary factors, 
such that the service-connected scars of the left tibia have 
markedly interfered with the veteran's employment or have 
required frequent hospitalizations.  In the absence of such 
factors, the Board is not required to discuss any further the 
possible application of 38 C.F.R. § 3.321(b)(1) for any of 
these disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A rating in excess of 10 percent for scars of the left tibia 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


